Citation Nr: 0825881	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-34 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge for his 
service is a bar to entitlement to Department of Veterans 
Affairs (VA) benefits.  

REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 27, 1962 to 
February 17, 1964, and from February 18, 1964 to March 1, 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that the appellant was sane during his 
entire military service.  The appellant contends that he was 
insane during his military service, which led to his other 
than honorable (OTH) discharge.  

Additional evidence was forwarded to the Board in October 
2007 after the appellant's case was certified on appeal.  See 
38 C.F.R. §§ 19.37, 20.1304 (2007).  The appellant has waived 
initial RO consideration of the new evidence submitted in 
conjunction with his claim.  38 C.F.R. § 20.1304 (c) (2007).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's discharge for the period of service from 
July 1962 to February 1964 was conditional and the 
characterization of such discharge is not binding.  

3.  The appellant's March 1965 discharge was under other than 
honorable (OTH) conditions due to willful and persistent 
misconduct, and the OTH discharge applies to the appellant's 
entire period of service.

4.  The persuasive evidence does not show that the appellant 
was insane at the time of the offenses leading to his OTH 
discharge, and there is no evidence that his service was 
otherwise honest, faithful, and meritorious.  


CONCLUSION OF LAW

The appellant's discharge was under other than honorable 
conditions and there is no evidence that he was insane at the 
time of the offenses leading to his discharge; therefore, the 
character of his discharge constitutes a bar to VA benefits, 
exclusive of health care benefits of Chapter 17, United 
States Code.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. §§ 
3.12, 3.354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  However, the United States Court of 
Appeals for Veterans Claims has held that where the law is 
dispositive and where there is no reasonable possibility that 
any assistance would aid in substantiating a claim on appeal, 
the VCAA is not for application.  See Wensch v. Principi, 15 
Vet. App. 362 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 
232 (2000) (holding that the VCAA was inapplicable to a 
matter of pure statutory interpretation).  The Board finds 
the issue on appeal is a matter of pure statutory 
interpretation and to move forward with the claim would not 
cause any prejudice to the appellant.  

Because the basis for the decision reached in this case is 
based solely in the application of the law, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Decision   

Review of the record reveals that the appellant initially 
filed for VA compensation benefits in July 1980.  In a 
November 1980 administrative decision, the RO determined that 
the appellant's discharge from the military in March 1965 was 
issued under conditions which constituted a bar to the 
payment of VA benefits.  The appellant received notification 
of the November 1980 decision in December 1980, but did not 
submit a Notice of Disagreement (NOD), nor did he seek 
revision or correction of his military discharge with the 
Service Department Discharge Review Board or Service 
Department Board for Correction of Military Records.  
Thereafter, in April 1983, February 1985, and June 1994, the 
RO continued to inform the appellant that his other than 
honorable discharge bars him from VA benefits.  

In April 2004, the appellant filed an informal claim seeking 
service connection for schizophrenia.  By way of a July 2004 
decision, the RO continued to deny the appellant's service 
connection claim on the basis of his ineligibility for any VA 
benefits due to his other than honorable discharge.  

The appellant sought to reopen his claim in April 2006, and 
as previously stated, the RO determined in the August 2006 
rating decision that the appellant was sane during his entire 
period of military service.  The Board finds that the issue 
for consideration is whether the character of the appellant's 
discharge from his active military service bars him from VA 
benefits and not does entail specific adjudication of his 
service connection claim for schizophrenia.  The appellant 
contends that he was suffering from a mental disorder, namely 
schizophrenia, during his military service, which led to his 
other than honorable (OTH) discharge.  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  38 C.F.R. § 3.12(a).  

However, a discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b).  Benefits are not payable where the claimant was 
discharged or released by reason of the sentence of a general 
court-martial.  38 C.F.R. § 3.12(c)(2); see also 38 U.S.C.A. 
§ 5303.  A discharge from military service because of willful 
and persistent misconduct, including a discharge under other 
than honorable conditions, is considered to have been issued 
under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offenses causing the discharge.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b).  Specifically, pursuant to 
38 U.S.C.A. § 5303(b), "if it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated."  38 U.S.C.A. § 5303(b).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  See also VAOPGCPREC 
20-97 (holding that the term "constitutionally 
psychopathetic" was synonymous with psychopathetic 
personality (antisocial personality disorder).  Consulting 
various well-accepted legal authority, VA General Counsel has 
noted that the term insanity was more or less synonymous with 
"psychosis."  VAOPGCPREC 20-97.  

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity in 38 C.F.R. § 3.354 (a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity did not fall within the definition of 
insanity in that regulation.  It was further indicated that a 
determination of the extent to which an individual's behavior 
must deviate from his normal method of behavior could best be 
resolved by adjudicative personnel on a case-by-case basis in 
light of the authorities defining the scope of the term 
insanity.  It was stated that the phrase "interferes with 
the peace of society" in the regulation referred to behavior 
which disrupted the legal order of society.  It was stated 
that the term "become antisocial" in the regulation 
referred to the development of behavior that was hostile or 
harmful to others in a manner which deviated sharply from the 
social norm and which was not attributable to a personality 
disorder.  See VAOPGCPREC 20-97 (May 22, 1997).  

It was further indicated that the reference in the regulation 
to "accepted standards of the community to which by birth 
and education" an individual belonged required consideration 
of an individual's ethnic and cultural background and level 
of education.  It was stated that the regulatory reference to 
"social customs of the community" in which an individual 
resided required assessment of an individual's conduct with 
regard to the contemporary values and customs of the 
community at large.  The opinion also held that behavior 
which is generally attributable to a substance-abuse disorder 
does not exemplify the severe deviation from the social norm 
or the gross nature of conduct which is generally considered 
to fall within the scope of the term insanity and therefore 
does not constitute insane behavior.  See VAOPGCPREC 20-97 
(May 22, 1997).  

When a rating agency is concerned with determining whether a 
veteran was insane at the time he committed an offense 
leading to his court-martial, discharge or resignation, it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
38 C.F.R. § 3.354(a). 38 C.F.R. § 3.354(b).  

Initially, the Board notes that the appellant had two periods 
of service.  His first period of service was from July 27, 
1962 to February 17, 1964 with the Army.  The appellant's DD 
Form 214 reflects a honorable character of service.  
Thereafter, the appellant reenlisted with the Army, which 
resulted in a second period of service, from February 18, 
1964 to March 1, 1965.  Records reflect that the appellant 
received a discharge of "under conditions other than 
honorable."  A November 1980 RO administrative decision 
states that the appellant enlisted on July 1962 for a period 
of three years and for another period of three years on 
February 1964.  The Board must determine if the appellant's 
OTH discharge in March 1965 was applicable to the entire 
period of service.  

Except as provided in 38 C.F.R. § 3.13(c), the entire period 
of service constitutes one period of service and entitlement 
will be determined by the character of the final termination 
of such period of service.  See 38 C.F.R. § 3.13(b).  VA 
benefits are not generally payable unless the period of 
service upon which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  See 38 U.S.C.A. §§ 101(2), 101(18); 38 C.F.R. 
§ 3.12(a).

The Board finds that the appellant's honorable discharge, 
dated February 1964, is not binding as it was not the final 
termination of the enlistment period.  The appellant's 
initial enlistment period was for three years, beginning in 
July 1962; thus, it would have ended in July 1965.  As the 
honorable discharge was given in February 1964, it is not 
considered the character of discharge at the final 
termination of service for the entire enlistment period.  

In arriving at this conclusion, the Board has determined that 
the appellant was given a conditional discharge in February 
1964, per 38 C.F.R. § 3.13.  As previously noted, the 
appellant was given an honorable discharge in February 1964.  
That, however, was for the purpose of immediate reenlistment, 
and the appellant reenlisted for an extended period of time 
prior to the initial period being completed.  At that time, 
he was not eligible for complete separation and that 
discharge accordingly was conditional in nature.  Thus, the 
discharge was conditional, pursuant to 38 C.F.R. 
§ 3.13(a)(3), since the discharge was solely for the purpose 
of reenlistment, occurred during peacetime, and was prior to 
the date that the veteran was eligible for unconditional 
discharge.

In arriving at the above conclusion, the Board has also 
considered 38 C.F.R. § 3.13(c), but finds that the exceptions 
listed in this regulation are inapplicable to the appellant 
as he did not serve in the active military, naval, or air 
service for the period of time he was obligated to serve at 
the time of entry into service.  See 38 C.F.R. § 3.13(c)(1).  
Thus, the periods of service from July 1962 to March 1965 are 
viewed, for VA purposes, as one, single period with an OTH 
discharge applicable to the entire period of service.  

Having determined that the OTH discharge applies to the 
appellant's service from July 1962 to March 1965, the Board 
must determine if this discharge is a bar to VA benefits, 
exclusive of health care benefits of Chapter 17, United 
States Code.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12, 3.354.  

Review of the record reveals that the appellant was 
disciplined for several offenses and received non-judicial 
punishment (NJP) during his military service.  In May 1963, 
the appellant was punished for leaving a log book in the 
snack bar.  He received eight days of extra duty and 
restriction, as well as a fine of fifteen dollars.  He missed 
reveille formation in November 1963, which resulted in 
fourteen days of extra duty and restriction.  

In March 1964, the appellant was disciplined for being drunk 
and disorderly.  He was given fourteen days of extra duty and 
received a reduction in grade.  The appellant was disciplined 
shortly thereafter in May 1964 for failing to go to an 
appointed place of duty, which resulted in a fine of twenty 
dollars, fourteen days of extra duty, and fourteen days of 
restriction.  

In August 1964, the appellant wrongfully appropriated a 
military vehicle, and in September 1964, a special court 
martial found him guilty of misappropriation, sentenced him 
to hard labor for a period of three months, and fined him 
seventy-five dollars per month for three months.  

Finally, in December 1964, the appellant went absent without 
leave (AWOL) and was given thirty days of extra duty, thirty 
days restriction, fined thirty dollars for two months, and 
received a reduction in grade.  Several affidavits of record 
by military personnel describe the appellant as having a 
"resentment for military regimentation," constantly 
violating Army regulations, showing a marked dislike for the 
Army, and being involved in possible racial disturbances.  As 
such, the appellant was discharged in March 1965 "under 
conditions other than honorable."  

The appellant contends that his character of discharge should 
not be a bar to VA benefits because he was insane at the time 
of committing the acts noted above.  However, the evidence of 
record does not support this conclusion, as will be discussed 
below.

The appellant's July 1962 enlistment examination revealed 
normal psychiatric findings.  At that time, the appellant 
denied having or had depression, excessive worry, or nervous 
trouble of any sort.  Similarly, upon reenlistment in January 
1964, clinical evaluation of the appellant's psychiatric 
condition was normal, and 
he again denied depression, excessive worry, or nervous 
trouble of any sort.  His January 2005 separation examination 
again showed normal psychiatric findings, with no psychiatric 
complaints in the accompanying report of medical history.
However, prior to separation in January 1965, the appellant 
underwent a psychiatric consult.  The examining psychiatrist 
diagnosed the appellant with "dyssocial reaction" and 
recommended administrative separation.  

Post service treatment records show that the appellant was 
hospitalized in a state hospital in September 1981 on a 
Probate Court Commitment.  He was diagnosed with 
schizophrenia, undifferentiated.  The appellant returned to 
the state hospitalization for treatment from January 1983 to 
February 1983.  At that time, the appellant was diagnosed 
with paranoid, chronic schizophrenia with acute exacerbation, 
and it was noted that the origin and continuing cause of his 
illness "may well be severe prolonged alcohol abuse ( & 
other drug abuse)."  

Finally, in a March 2004 private medical statement, Dr. G.M. 
stated that the appellant was diagnosed with schizophrenia in 
1982, and noted that schizophrenia may be developed at birth.  
The Board notes there is no evidence on file or argument from 
the appellant that he sought or received regular or routine 
psychiatric care or treatment for any acquired psychiatric 
disorder for many years after separation from service.  

While the appellant clearly had some mental difficulties 
during service resulting in a diagnosis of dyssocial reaction 
in service and schizophrenia after discharge, these disorders 
do not demonstrate insanity.  Again, he had a normal 
psychiatric evaluation on separation, which followed his in-
service treatment. 

In sum, there is no indication that during the commission of 
all of the above-noted offenses, the appellant so deviated 
from his normal method of behavior, interfered with the peace 
of society, or departed from accepted standards of the 
community as to lack the adaptability to make further 
adjustment to the prevailing social customs.  Even assuming, 
without now conceding, that the appellant has a diagnosis of 
schizophrenia, the diagnosis does not of itself inherently 
meet the requirements of a finding of insanity for VA 
purposes.  In addition, consideration has also been given to 
Dr. G.M.'s statement concerning the presence of schizophrenia 
at birth; however, there remains no probative evidence of 
insanity at the time the offenses in question were committed.  

In summary, the Board finds that the evidence shows that the 
appellant was discharged due to multiple offenses and a 
conviction by a summary court martial, which is reflective of 
a pattern of misconduct.  The evidence does not show that 
appellant was insane at the time of incidents.  The Board 
also finds that there is no evidence that the appellant's 
service at that time was otherwise characterized as honest, 
faithful and meritorious.  Given these findings, the Board 
concludes that the appellant is precluded from VA benefits by 
virtue of the character of the OTH discharge.  

Finally, the Board notes that the health care related 
benefits authorized by Chapter 17, Title 38, United States 
Code, may be available to persons with other than honorable 
discharges for disability incurred or aggravated during 
service.  See 38 C.F.R. § 3.360 (2007).  Accordingly, 
although the appellant's receipt of VA compensation benefits 
has been barred by the above decision, he may still seek VA 
health care for any disability he asserts was the result of 
his military service.  Id.  

For the reasons stated above, the Board finds that the 
appellant's dishonorable discharge is a bar for benefits 
based on his period of military service.  Consequently, the 
appellant has no legal entitlement to VA benefits based on 
disease or injury, and his claim must be denied as a matter 
of law.  See 38 C.F.R. § 3.12(d); see also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  As the law is dispositive of 
the instant case, the benefit of the doubt rule is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER


The discharge under other than honorable (OTH) conditions 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits exclusive of health care under Chapter 17, Title 38, 
United States Code, and the claim is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


